Citation Nr: 0528859	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for ulcers, to include as 
due to a service-connected left-ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Chicago, Illinois, that denied the above claim.

The veteran indicated a desire for a video hearing before the 
Board.  A letter from the RO to the veteran, dated in October 
2004, shows the RO had scheduled the veteran for a December 
2004 video hearing.  A notation on the letter reflects that 
the veteran failed to show.  See 38 C.F.R. § 20.702 (2005).  
In July 2005, the veteran filed a motion to reschedule the 
video hearing.  In August 2005, the Board denied the motion, 
finding the veteran had not shown good cause for failing to 
appear for the December 2004 hearing and for failing to 
provide a timely request for a new hearing.  See 38 C.F.R. 
§ 20.704 (2005).  


FINDING OF FACT

The veteran does not have a current diagnosis of ulcers. 


CONCLUSION OF LAW

An ulcer disability was not incurred in or aggravated by 
active military service, nor can it be presumed to have been 
so incurred, and is not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in March 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.

As noted above, the veteran did not appear for his scheduled 
video hearing, and he did not show good cause for failing to 
appear and for failing to provide a timely request for a new 
hearing.  In July and August 2005, he stated he was not 
notified of the scheduled hearing.  There is, however, a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Absent evidence 
that a claimant notified VA of a change of address and absent 
evidence that any notice sent to the claimant at his last 
known address was returned as deliverable, VA is entitled to 
rely on the address provided.  Woods v. Gober, 14 Vet. App. 
214 (2000).  In this case, the hearing notice was sent to the 
address of record, and there is nothing to indicate it was 
returned as undeliverable.  The veteran's repeated assertions 
that he did not receive the notice are insufficient to rebut 
the presumption of regularity.  See Schoolman v. West, 12 
Vet. App. 307, 310 (1999).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records, post-
service medical records, and the reports from VA examinations 
dated in June 1999 and June 2002.  There are no identified, 
outstanding records requiring further development.

The March 2001 development letter from the RO set forth the 
requirement that the evidence must establish a current 
disability.  Despite such notice, the veteran has not 
provided information or evidence in this regard.  In July 
2005, the veteran stated that he had additional medical 
information to submit.  Since that time, he has not provided 
any additional medical information pertinent to the claim, 
and VA's duty to assist does not extend to attempting to 
obtain such information or evidence.  See 38 C.F.R. 
§ 3.159(c)(1)(i); see also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (holding if a veteran wishes help he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence).  In August 2005, the veteran submitted additional 
medical evidence, but the evidence was limited to discussion 
of orthopedic disability of the left lower extremity and 
therefore not relevant to the claim.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

For certain chronic disorders, including peptic ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

In this case, the record does not contain competent evidence 
of a current ulcer disability.  Although two small ulcers 
were diagnosed by VA in the late 1990s, a change in pain 
medication for his left ankle disorder appears to have 
resolved any ulcer disability.  The most recent medical 
notation in the record of an ulcer problem is dated in 
October 2000.  The most current medical evidence is the 
report from the VA examination conducted in June 2002, and 
the VA examiner found at that time no stomach or duodenal 
ulcers.

In his February 2003 Substantive Appeal, the veteran 
essentially acknowledges his ulcers were successfully 
treated, but he contends that he still experiences side 
effects from the ulcers he once had.  At the June 2002 VA 
examination, however, the veteran reported that he did not 
have any nausea, vomiting, abdominal pain, hematemesis, 
hematochezia, melena, weight loss, diarrhea, or constipation.  
Occasional cramping was the only complaint.  On physical 
examination, the abdomen was soft, and bowel sounds were 
positive.  There was no tenderness, guarding, or rigidity.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, as there is no objective evidence of a 
current ulcer disorder, service connection for this disorder 
is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against 
the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for ulcers, to include as 
due to a service-connected left-ankle disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


